DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 1/8/2021, in which claim(s) 1-5, 7, 10-14, 16, 19-23, 25 and 30 is/are presented for further examination.
Claim(s) 1-5, 7, 10-14, 16, 19-23, 25 and 30 has/have been amended.
Claim(s) 6, 8, 9, 15, 17, 18, 24 and 26-29 has/have been cancelled.
Claim(s) 1-5, 7, 10-14, 16, 19-23, 25 and 30 is/are allowed (renumbered 1-19).

Response to Amendments
Applicant’s amendments to claims 1, 10 and 19 have been accepted.  Support was found in at least [0166]-[0169] and [0213] of the specification and originally filed claim(s) 6, 8, 9 and 25.
Applicant’s amendments to claims 4, 13 and 22 have been accepted.  Support was found in at least [0102] of the specification.
Applicant’s amendments to claims 7, 16 and 25 have been accepted.  Support was found in at least [0107] of the specification.
Applicant’s amendments to claims 2, 3, 5, 11, 12, 14, 20, 21, 23 and 30 have been accepted.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 11/2/2020, 11/25/2020 and 3/5/2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Interpretation
The “one or more computer-readable memories” in claim 19 are being interpreted to be “a tangible non-transitory computer-readable medium, such as a magnetic, magneto optical, or optical disk, a solid state drive, a random access memory (RAM), a read-only memory (ROM), or other types of media. ... The computer storage medium can be or be part of a machine-readable storage device, a machine-readable storage substrate, a random or serial access memory device, or a combination of one or more of them.  A computer storage medium is not a propagated signal,” as recited in [0280] of the specification.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach the limitations of claim 1.  An updated search did not reveal any prior art that would anticipate or render obvious the invention as presented in the claim.  Specifically, the prior art does not teach:
“determining, by the storage system, that the first data log file needs a first rewritten placement based on the first information of the first data log file stored in the first storage device,
wherein determining that the first data log file needs the first rewritten placement based on the first information of the first data log file stored in the first storage device comprises:
determining, by the storage system, a first type of the first blockchain data in the first data log file; and
in response to determining the first type of the first blockchain data in the first data log file to be the blockchain block data, determining, by the storage system, the first rewritten placement to be one or more of tiering, compressing, erasure coding, or verification;
performing, by the storage system, the first rewritten placement on the first blockchain data in the first data log file;
determining, by the storage system and from the second index log file, second information of the second data log file;
determining, by the storage system, that the second data log file needs a second rewritten placement based on the second information of the second data log file stored in the second storage device, wherein determining that the second data log file needs the second rewritten placement based on the second information of the first data log file stored in the second storage device comprises:
determining, by the storage system, a second type of the second blockchain data in the second data log file; and
in response to determining the second type of the second blockchain data in the second data log file to be the blockchain state data, determining, by the storage system, that the second rewritten placement comprises state snapshot; and

Claim(s) 10 and 19 recite(s) features similar to those of claim 1 and is/are allowed for at least the same reasons.
The dependent claims, which depend directly or indirectly upon claim(s) 1, 10 and 19, are also distinct from the prior art for at least the same reasons.
After further review of the results of the searches conducted and the claims most currently amended, the examiner is persuaded that the prior art does not teach the above described and highlighted major features in independent claim(s) 1, 10 and 19 and other recited features.
An updated search for prior art was conducted.  The prior art searched and examined do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipates nor renders obvious the recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Pertinent prior art was discovered, but does neither anticipate nor render obvious the claimed subject matter.

Chellappa et al. discloses a distributed, lock-free 2-phase commit of secret shares using multiple stateless controllers.  However, Chellappa does not disclose the described and highlighted major features in independent claim 1.
Katsak et al. discloses a blockchain file system.  However, Katsak does not disclose the described and highlighted major features in independent claim 1.
Kursun discloses decentralized regulation and hierarchical control of blockchain architecture.  However, Kursun does not disclose the described and highlighted major features in independent claim 1.
Litsios et al. discloses a method for distributed privacy-preserving shared execution of one or more processes.  However, Litsios does not disclose the described and highlighted major features in independent claim 1.
Nagle et al. discloses deduplication-aware per-tenant encryption.  However, Nagle does not disclose the described and highlighted major features in independent claim 1.
Novotny et al. discloses database world state integrity validation.  However, Novotny does not disclose the described and highlighted major features in independent claim 1.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152
Date: March 26, 2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152